Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The application, filed on June 8, 2017 included claims 1-20. A restriction requirement was imposed in this application on 7/12/2019. Claims 1-7 were withdrawn and 8-20 were examined in a Non-Final dated 11/29/2019 and a Final on 5/13/2020. Post RCE a second Non-Final office action was mailed on 9/14/2020. Claims 8-20 were examined. A second Final office action in response to Applicant’s submission dated 12/14/2020 was mailed on 2/192021. Claims 8-13, 16-18 and 20 were examined. A third Non-Final office action was mailed on 8/5/2021 in response to a request for continued examination under 37 CFR 1.114 filed on 5/19/2021. This office action is in response to Applicants submission of 11/5/2021. Claims 8-13, 16-18 and 20 are being examined.

Response to arguments
Applicant’s remarks that the rejection is improper is incorrect. The references applied for each limitation are properly noted. Applicant has not noted any specific instance where information was inadequate. Further Examiner’s attempt to reach out to the attorney on record were not successful.
Applicant’s arguments regarding rejection of 35 U.S.C. 112(a) are not persuasive. It is noted that the thickness of dielectric between chucking pole and substrate support is disclosed to be 0.3mm while the thickness between the electrode and the substrate support could be 0.3mm if 
Applicant states as below:
The Applicant respectfully submits that the references cited by the Examiner, alone or in any allowable combination, fail to teach or suggest all of the limitations of at least the Applicant's independent claim 11, which recites, inter alia "a bias supply providing a shaped pulse bias waveform to the chucking pole" and "wherein the chucking pole is located in the layer of dielectric material such that a thickness of a portion of the layer of dielectric material between the chucking pole and the substrate support surface is at least ten times less than a thickness of a portion of the layer of dielectric material between the electrode and the substrate support surface". (P8 of 19)

In response it is noted that the rejection is based upon a combination of references. It is noted that Brouk discloses shaped pulse bias waveform either separately from electrostatic chuck power supply or as connected to it as in Fig 17A or 17B. The ratio (although not supported by the specification) is disclosed on the basis of the thickness of dielectric between the chucking pole and the electrostatic chuck which would govern the distance of other electrode as discussed in the rejection. Collins also discloses bias power and chucking voltage connected to chucking electrode.
The Applicant further states as below:
That is, in the Applicant's independent claim 8, the claimed location of the chucking pole in the layer of dielectric material is relative to the claimed location of the electrode in the dielectric material. There is no such known claimed relative positioning and there is no such teaching or suggestion in Ishizuka and Herchen, alone or in any allowable combination, for such claimed relative positioning. (P11 of 19). 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13, 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this instance the following limitation of claim 8 and similar limitation of claim 16 are not supported by the specification. 



The specification teaches that the thickness of the dielectric between electrode 313 (electrode) and substrate support could be 0.3 mm if shaped pulsed bias is applied to it or the thickness of the dielectric between 312 and substrate support could be 0.3mm if pulsed bias is applied to it (Para 56). This clearly shows that the dielectric thickness depends upon what use is made of it.
The specification also teaches that in various embodiments, the dielectric layer 314 is formed from a ceramic material as, for example, aluminum nitride (AIN) and has a thickness on the order of about 5-7 mm, though other dielectric materials and/or different layer thicknesses may be used (para 33). (Emphasis added)
Still further, claims 8 and 16 require both chuck power supply as well as bias supply connected to chuck pole 312 which could be at 0.3 mm from the support surface. In this case the thickness ratio would be 1 and not 10 or more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

which the invention was made.

Claims 8-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brouk et al (US 20120318456) in view of Otsubo et al (US 4622094) and further in view of Ishizuka et al (US 20170057875) and further in view of  Herchen et al (US 5870271).
Brouk et al disclose systems, methods and apparatus for regulating ion energies in a plasma chamber and chucking a substrate to a substrate support. An exemplary method includes placing a substrate in a plasma chamber, forming a plasma in the plasma chamber, controllably switching power to the substrate so as to apply a periodic voltage function (or a modified periodic voltage function) to the substrate, and modulating, over multiple cycles of the periodic voltage function, the periodic voltage function responsive to a defined distribution of energies of ions at the surface of the substrate so as to effectuate the defined distribution of ion energies on a time-averaged basis (Abstract). Brouk et al appears to do this on the basis of processing conditions and previously developed model (para [0093]) and not on the basis of real time substrate potential. Brouk et al disclose substrate support, electrostatic chuck and a modified periodic voltage function (Fig 14 or Fig 44) to be applied to substrate support electrode. Brouk et al in an embodiment disclose bias power and chuck power connected to chuck electrode (Fig 17A and para [0192]). 
Brouk et al do not explicitly disclose using real time sensor for the generation of shaped pulse bias waveform. 

Otsubo et al disclose a sensor to capture substrate voltage (Fig 7 20A and Col 7: l1- Col 8: l20). The signal from probe 20A is given to controller 17 which determines the parameters of voltage wave form (shaped pulse bias waveform) as shown in Fig 6A to the electrode 12. 
It would have been obvious for one of ordinary skill in the art to use a sensor signal for a feedback control since that would eliminate constant updating of model when situations change and provide more accuracy of control.
 Brouk et al in view of Otsubo et al do not disclose that the chucking pole is located in the layer of dielectric material such that a thickness of a portion of the layer of dielectric material between the chucking pole and the substrate support surface is at least ten times less than a thickness of a portion of the layer of dielectric material between the electrode and the substrate support surface.

Herchen et al disclose an electrostatic chuck and an RF power supply electrode (Fig 1 60) disposed under the chuck which are interfaced through terminal 105 and 100. The Clamping power supply 110 is isolated through a resistor 1MΩ from the supply 115 for the generation of RF plasma. Since the electrostatic chuck could be 5-7 mm for mechanical strength and is made of dielectric the distance from the electrode 60 to the surface would be at least 5-7mm. Considering that the distance of chucking pole could be 0.1-0.3 mm the ratio would be more than 10.
It would have been obvious for one of ordinary skill in the art at the time of invention to have a mechanically strong electrostatic chuck with sufficient chucking strength so that the claimed ratio is more than 10.
Regarding claims 9-11  Fig 17B discloses a controller controlling both electrostatic chuck supply and switch mode supply for pulse shaped bias (para 192).

It would have been obvious for one of ordinary skill in the art at the time of invention to have used a high resistor since electrostatic chuck draws very small current. 

Claims 8-13, 16-18 and 20 are also rejected under 35 U.S.C. 103 as being unpatentable over Wendt al (US 6201208) in view of Collins et al (US 2005/0191830) and Ishizuka et al (US 20170057875) and further in view of  Herchen et al (US 5870271).
Wendt et al  disclose that in plasma processing, a bias voltage is provided from a power supply through a DC blocking capacitor to a platform on which a substrate to be treated is supported within a plasma reactor. The periodic bias voltage applied to the DC blocking capacitor has a waveform comprised of a voltage pulse peak followed by a ramp down of voltage from a first level lower than the pulse peak to a second lower level, the period of the bias waveform and the ramp down of voltage in each cycle selected to compensate for and substantially cancel the effect of ion accumulation on the substrate so as to maintain a substantially constant DC self-bias voltage on the substrate between the voltage pulse peaks. The waveform may include a single voltage pulse peak followed by a ramp down in voltage during each cycle of the bias voltage such that the ion energy distribution function at the substrate has a single narrow peak centered at a selected ion energy. The waveform may also comprise two voltage pulse peaks each followed by a ramp down of voltage selected to provide a bias voltage at the substrate comprising two voltage peaks during each cycle with DC self-bias voltages following each pulse peak at two different substantially constant DC levels, resulting in an ion 
Wendt et al disclose electrostatic chuck as at (Fig 10 and Col 7: 24-35). Wendt disclose detection of substrate voltage indirectly as at (Col 3: 62-67) or directly with a probe as in Fig 10. Wendt et al as discussed above disclose all the limitations of these claims including electrostatic chuck and substrate probe but do not mention the word electrostatic chuck directly and separate from an electrode.
Wendt al in do not disclose shaped waveform connected to chucking electrode very explicitly but indirectly only.
Collins et al disclose RF bias power and chucking voltage both connected to chucking electrode (Fig 1 and para [0031]). 
Therefore it would have been obvious to connect shaped waveform to the chucking electrode since chucking electrode is close to support surface and voltage drop would be minimum.   
Wendt al in view of Collins et al do not disclose that the chucking pole is located in the layer of dielectric material such that a thickness of a portion of the layer of dielectric material between the chucking pole and the substrate support surface is at least ten times less than a thickness of a portion of the layer of dielectric material between the electrode and the substrate support surface.
It was well known that the thickness of dielectric between the chucking pole should be made as small as possible since thickness is inversely related to chucking force so that smaller 
Herchen et al disclose an electrostatic chuck and an RF power supply electrode (Fig 1 60) disposed under the chuck which are interfaced through terminal 105 and 100. The Clamping power supply 110 is isolated through a resistor 1MΩ from the supply 115 for the generation of RF plasma. Since the electrostatic chuck could be 5-7 mm for mechanical strength and is made of dielectric the distance from the electrode 60 to the surface would be at least 5-7mm. Considering that the distance of chucking pole could be 0.1-0.3 mm the ratio would be more than 10.
It would have been obvious for one of ordinary skill in the art at the time of invention to have a mechanically strong electrostatic chuck with sufficient chucking strength so that the claimed ratio is more than 10.
It would have been obvious for one of ordinary skill in the art at the time of invention to have a mechanically strong electrostatic chuck with sufficient chucking strength so that the claimed ratio is more than 10.
Regarding claims 9-11  Fig 17B discloses a controller controlling both electrostatic chuck supply and switch mode supply for pulse shaped bias (para 192).

It would have been obvious for one of ordinary skill in the art at the time of invention to have used a high resistor since electrostatic chuck draws very small current. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  This should be claim 8